Spofford, J.,
dissenting. I do not think it necessary to remand the cause for evidence which is already in the record.
The suit of Follansbee v. McClure, which the defendant offered for the purpose of “ impeaching” Follansbee's testimony, whom he had previously cross-examined without making or reserving any objections, is attached to the bill of exceptions. It appears to have been instituted after the witness gave his testimony, and only shows that he claimed to be a creditor of MeGlure. This is not sufficient to impeach the witness; nor, in my opinion, would the conclusions of the jury upon the evidence have been changed had the court ruled differently.
The verdict appears to me sufficiently intelligible.
The contract price for building the ten cabins was $6000. The bill for other work and lost lumber, not embraced in the contract, was $1045.
The defendant pleaded an extravagant demand of $0668 63 for damages in reconvention.
The jury found “that plaintiff be allowed full compensation as per contract” (that is $5000), “and that all extra charges be deducted in lieu of damaged lumber that is, they found that extra work was done and lumber lost to the amount of $1045, as charged, but damages were found to that amount upon the reconventional demand, which two claims were to off-set each other.
This verdict authorized the Judge to give the plaintiff'a judgment for $2062 40, as he did, that is for $5000, the contract price, less $2937 60 already paid, as admitted by the plaintiff.
The evidence of defendant’s own witnesses show that this judgment has done him no injustice. His overseer says that “if the lumber were good, the houses were built very well.” Another of his witnesses, Mr. Grant, says that one or two of the quarters had damaged lumber in them, the others were of cypress and of good lumber. Merely for the inferiority of lumber thus used in one or two of the cabins, the defendant has been allowed over $1000, by way of damages: that is more than the whole contract price for two cabins, materials and all. I' think he, at least, has no right to complain of the verdict rendered by his neighbors, a jury asked for by himself, and who appear to have given the case a careful investigation. The Judge who presided refused a new trial, and, I think, we should affirm the judgment, and end this litigation.